DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
	Please rejoin the withdrawn claims 11-13.

Claim 1 is directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 11-13, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on August 8, 2019 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Reasons for Allowance
Claims 1-3 and 6-13 are allowed.  The claims are drawn to n injection molded part made of a flame retardant polyamide composition consisting of:
(A)/(B) 30 - 90 wt.% of a polyamide (A) and a polyamide (B) in a weight ratio of the polyamide (A) to the polyamide (B) in a range between 55:45-72.5:27.5;
(C)    5-25 wt. % of a metal (di)phosphinate
(D)    0-60 wt. % of inorganic fillers and/or fibrous reinforcing agents; and
(E)    0-40 wt. % of other components; wherein
the polyamide (A) is a semi-crystalline semi-aromatic polyamide having a melting temperature (TmA) in a range of 290-350 C and a number average molecular weight (Mn-A) in a range between 10,000 and 30,000 g/mol; and the polyamide (B) is a semi-crystalline aliphatic polyamide having a melting temperature (TmB) in the range of 200-300 and a number average molecular weight (Mn-B) in a range between 7,500 and 50,000 g/mol);  and wherein TmA is higher than TmB.
	The claims are allowable over the closest prior art as noted below:
Rulken et al (US 2010/0279550) teaches an injection molded ([0081]) part made of a flame retardant polyamide composition consisting of:
25 to 80 wt. % of a (A) semi-crystalline ([0048]) semi-aromatic polyamide ([0065]) (A)
0 to 25 wt. % of a polymer (B) other than the semi-aromatic polyamide ([0068])
This polymer is a semi-crystalline polyamide having a melting temperature (TmB) less than the semi-aromatic polyamide (TmA)  ([0048])
1 to 40 wt. % of a flame retardant system ([0067])
The flame retardant system can be metal (di)phosphinate such as aluminum diethyphosphinate ([0051])
5 to 50% wt. % of a reinforcing agent ([0066]) such as glass or carbon fibers ([0053]).
And 0 to 5 wt. % of auxiliary additive ([0070])

However, Rulken fails to teach that a) polyamide (B) is a semi-crystalline aliphatic polyamide and b) the molecular weights of the polyamides.
Stroeks et al (WO 2010/081871) teaches a polyamide composition consisting (page 10, lines 30-35) of a semi crystalline semi aromatic polyamide (A) (page 5, lines 25-30) with a melting temperature (TmA) of 270 to 340 C (page 5, lines 29-30) and a second polymer which can be a semi crystalline aliphatic polyamide (B) (page 10, lines 5-6) having a melting temperature of less than 270 C (TmB) (page 6, line 5).  However, it fails to teach the ratio of polyamide (A) to polyamide (B).  It also fails to teach the molecular weight of each of the polyamides.
Flippo et al (US 2001/0008913) teaches a polyamide based composition (Abstract) which has flame retardancy (Abstract) and teaches that a number of polyamides can be used (both semi crystalline semi aromatic and semi crystalline aliphatic) [0007]) which have a melting point of at least 260 C.  Flippo teaches that these types of polyamides have a molecular weight between 8,000 and 60,000 ([0007]).  However, Flippo fails to teach the ratio of polyamide (A) to polyamide (B) and it fails to teach the number average molecular weight.
Thus, it is clear that the references, taken individually or in combination, do not disclose or suggest the claimed invention. 
In light of the above, it is clear that rejections of record are untenable and thus the present claims are passed to issue.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DORIS L LEE whose telephone number is (571)270-3872.  The examiner can normally be reached on M-F 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DORIS L. LEE
Examiner
Art Unit 1764



/DORIS L LEE/               Primary Examiner, Art Unit 1764